Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9, 15, and 18-30 are pending.  Claims 1-8, 10-14, 16, and 17 have been canceled.  Note that, Applicant’s amendment and arguments filed 2/17/22 have been entered.  Additionally, note that, new independent claim 21 is broader than previously submitted instant claim 1, wherein instant claim 1 has been canceled.  
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2021.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 4/21/22 have been withdrawn:
The rejection of claims 1, 6, 7, 9, 15, and 20 under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) in view of EP 2,039,747 or EP 3,118,301; Hutton et al (US 2003/0119689); and Cheung (US 2009/0143273), has been withdrawn. 
The rejection of claims 1, 6, 7, 9, 15, and 20 under 35 U.S.C. 103 as being unpatentable over Burt et al (6,090,771) in view of EP 2,039,747 or EP 3,118,301; Hutton et al (US 2003/0119689); and Cheung (US 2009/0143273), has been withdrawn.
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) in view of EP 2,039,747 or EP 3,118,301; Hutton et al (US 2003/0119689); and Cheung (US 2009/0143273); or Burt et al (6,090,771) in view of EP 2,039,747 or EP 3,118,301; Hutton et al (US 2003/0119689); and Cheung (US 2009/0143273) as applied to claims 1, 6, 7, 9, 15, and 20 above, and further in view of Busby et al (US 2013/0196893), has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the branched alkoxylated alcohol" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 15, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (US 2009/0197793).
Inoue et al teach a detergent composition for hard surfaces containing a monoalkyl glyceryl ether whose alkyl group has 3 to 8 carbon atoms; a glycol ether compound; an amine; a polyvalent carboxylic acid; 0.1 to 5% by mass of a surfactant; and water.  See paras. 4-11.  Suitable glycol ethers include diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, propylene glycol monobutyl ether, etc., wherein the amount of monoalkyl glyceryl ether and glycol ether equal 1 to 10% by weight and 1 to 10% by weight, respectively, and the ratio of glyceryl ether to glycol ether is from 0.2 to 5.  Suitable amines include monoethanolamine, triethanolamine, etc., which is present in amounts from 1 to 6% by weight. Suitable surfactants include nonionic surfactants, anionic surfactants, etc.  Suitable nonionic surfactants include polyoxyalkylene alkyl ethers, etc.  See paras. 20-36.  Surfactants may be used in amounts from 0.1 to 5% by weight.  See para. 40.  Additionally, other components may be added to the composition including thickeners, dyes, preservatives, etc.  The composition is preferably a detergent contained in a spray container provided with a spraying means.  See paras. 51-54.  The pH of the composition is from 9.5 to 11.  See para. 43.  Additionally, Inoue et al teaches that the compositions contain water in amounts from 80 to 97% by weight, which would clearly fall within the amount of water as recited by the instant claims (See para. 44 of Inoue et al).   Suitable carboxylic acid salts include sodium citrate, etc.  See para. 30.  Suitable pH adjusters include sodium carbonate, sodium hydroxide, etc.  See paras. 40-45.  
Specifically, Inoue et al teach a detergent composition which is placed in a spray trigger container, said composition containing 3% of mono-normal amyl glyceryl ether, 2% or 3% diethylene glycol monobutyl ether, 3% monoethanolamine, 0.2% citric acid, 1% amine oxide, water, etc., wherein the composition has a pH of 11.  See paras. 57-58.  Additionally, Inoue et al teach a comparative example 8 containing 0.5% of diethylene glycol monobutyl ether, 5% of monoethanolamine, 1% citric acid, 2% of amine oxide, water, etc.  See para. 58.  Inoue et al disclose the claimed invention with sufficient specificity to constitute anticipation.  
Accordingly, the teachings of Inoue et al anticipate the material limitations of the instant claims. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793).
Inoue et al are relied upon as set forth above.  However, Inoue et al do not teach, with sufficient specificity, a composition containing the specific amount of nonionic surfactant in addition to the other requisite components of the composition as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a nonionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Inoue et al suggest a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, a nonionic surfactant, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 9, 15, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al (6,090,771).
Burt et al teach an embodiment which is a low residue ready to use aqueous hard surface cleaning and broad spectrum disinfecting composition containing 0.05 to 0.3% of a quaternary ammonium surfactant compound having germicidal properties; 0.5 to 10% of propylene glycol mono-butyl ether, 0.2 to 3% by weight of a surfactant such as an amine oxide, 0.5 to 2.5% of one or more alkanolamines, 0 to 0.5% of one or more optional constituents.  See column 11, lines 1-40.  The compositions can be desirably provided as a ready to use product in a manually operated spray dispensing container.  See column 12, line 20 to column 13, line 25.  The pH of the composition may range from 9 to 14.   See column 9, lines 60-69.  Suitable alkanolamines include ethanolamine, triethanolamine, etc.  See column 7, lines 1-35.  Suitable optional additives include pH adjusting agents, pH buffering agents, chelating agents, rheology modification agents (i.e, thickeners), further nonionic surfactant compounds, etc.  Suitable useful nonionic surfactants include alkoxylated primary and secondary alcohols, etc.  See column 10, lines 1-69.  Suitable pH adjusting agents include alkali metal phosphates, carbonates, hydroxides, etc., and mixtures thereof.  See column 9, lines 25-60.  Additionally, Burt et al exemplify compositions containing greater than 90% by weight water.  See columns 14 and 15.  
Burt et al do not teach, with sufficient specificity, a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Burt et al suggest a composition containing a surfactant system, an aminoalcohol, a glycol ether, water, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
 
Claims 19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 2009/0197793) or Burt et al (6,090,771) as applied to the rejected claims above, and further in view of Busby et al (US 2013/0196893).
Inoue et al or Burt et al are relied upon as set forth above.  However, neither reference teaches the use of the specific branched alkoxylated alcohol (i.e., Ecosurf EH-6) in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Busby et al teach a hard surface cleaning composition containing a nonionic ethoxylated surfactant, solvent, alkanolamine, water, etc.  See Abstract.  A cleaning composition may comprise a nonionic surfactant, such as ethoxylated and propoxylated nonionic surfactants which include the condensation products of aliphatic alcohols with from 1 to 25 moles of alkylene oxide, particularly ethylene oxide and/or propylene oxide, wherein the alkyl chain of the aliphatic alcohol can be either straight or branched primary and secondary alkyl groups containing from 6 to 22 carbon atoms.  See paras. 54-60.  Suitable surfactants include Ecosurf EH-6, etc.  See paras. 77-78.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a surfactant such as Ecosurf EH-6 in the composition taught by Burt et al or Inoue et al, with a reasonable expectation of success, because Busby et al teach the use of a surfactant such as Ecosurf EH-6 in a similar composition and further, Burt et al or Inoue et al teach the use of nonionic surfactants in general.  
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Inoue et al or Burt et al, Applicant states that Inoue et al teach the use of anionic surfactants at a weight percentage of from between 0.1 to 5%, while instant claim 21 recites that the use of anionic surfactants are limited to less than about 0.3 wt%.  With respect to Burt et al, Applicant states that Burt et al require that the composition contains from 0.05% to 0.3% of a quaternary ammonium surfactant having germicidal properties, while the instant claims require that the surfactant system is “essentially free” of cationic surfactants. 
In response, note that, the Examiners asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of Inoue et al or Burt et al suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives). 
For example, Inoue et al clearly teach that glycol ethers include diethylene glycol monobutyl ether, ethylene glycol monobutyl ether, propylene glycol monobutyl ether, etc., wherein the amount of monoalkyl glyceryl ether and glycol ether equal 1 to 10% by weight and 1 to 10% by weight, respectively, and the ratio of glyceryl ether to glycol ether is from 0.2 to 5; and teach the use of amines such as monoethanolamine, triethanolamine, etc., in amounts from 1 to 6% by weight; and that use of surfactants in amounts from 0.1 to 5% by weight (See para. 40 of Inoue et al).  Additionally, Inoue et al do not require the use of anionic surfactants and clearly suggests embodiments which contain, for example, nonionic surfactants and no anionic surfactants, which would clearly fall within the scope of “anionic surfactants are present at a level of less than about 0.3 wt%” as recited by the instant claims. 
With respect to Burt et al, Burt et al disclose that quaternary ammonium surfactants may be used in as little as 0.05% by weight, and the Examiner asserts that amounts of quaternary ammonium surfactant such as 0.05% by weight would fall within the scope of “essentially free of cationic surfactants” as recited by the instant claims.  Thus, the Examiner asserts that the teachings of Inoue et al or Burt et al are sufficient to render the claimed invention obvious under 35 USC 103.  
With respect to the rejection of instant claims 19, 29, and 30 under 35 U.S.C. 103 Inoue et al or Burt et al, both further in view of Busby et al, Applicant states that the teachings of Inoue et al or Burt et al are not sufficient to suggest the claimed invention and that the teachings of Busby et al are not sufficient to remedy the deficiencies of Inoue et al or Burt et al.  In response, note that, the Examiner asserts that the teachings of Inoue et al or Burt et al are sufficient to suggest the claimed invention for the reasons set forth above.   Additionally, the Examiner asserts that Busby et al is analogous prior art relative to the claimed invention and Inoue et al and Burt et al and that one of ordinary skill in the art clearly would have looked to the teachings of Busby et al to cure the deficiencies of Inoue et al or Burt et al with respect to instant claims 19, 29, and 30.  Busby et al is a secondary reference relied upon for its teaching of the specific branched alkoxylated alcohol (i.e., Ecosurf EH-6) as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a surfactant such as Ecosurf EH-6 in the composition taught by Burt et al or Inoue et al, with a reasonable expectation of success, because Busby et al teach the use of a surfactant such as Ecosurf EH-6 in a similar composition and further, Burt et al or Inoue et al teach the use of nonionic surfactants in general.  Thus, the Examiner asserts that the teachings of Inoue et al or Burt et al, both in view of Busby et al, are sufficient to render the claimed invention obvious under 35 USC 103.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/July 5, 2022